The information in this Preliminary Pricing Supplement is not complete and may be changed. We may not sell these Securities until the Pricing Supplement, the Optimization & Performance Strategies product supplement, the index supplement and the accompanying prospectus (collectively, the “Offering Documents”) are delivered in final form. The Offering Documents are not an offer to sell these Securities and we are not soliciting offers to buy these Securities in any state where the offer or sale is not permitted. Subject to Completion PRELIMINARY PRICING SUPPLEMENT Dated January 6, 2016 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-204908 (To Prospectus dated June 12, 2015 and Product Supplement dated June 15, 2015) UBS AG $ • Trigger Performance Securities Linked to the Bloomberg Commodity Index 3 Month Forward SM due on or about January 30, 2026 Investment
